Case 1:14-cv-04717-FB-RLM Document 869 Filed 12/19/18 Page 1 of 2 PageID #: 61255




   UN ITE D S TA TE S D IS TRIC T C O URT
   E A S TE RN D IS TRIC T O F N E W Y O RK

   C E RTA IN UN D E RW RITE RS A T L L O Y D '
                                              S,
   L O N D O N ,etal.
                    ,
                                  P laintiffs,
                  v.                                   C ase N o.1:14-cv-0 47 17 -FB -RL M
   N A TIO N A L RA IL RO A D P A SSE N GE R           S TIP UL A TIO N O F D IS M IS S A L
   C O RP O RA TIO N ,etal.,                           W ITH P RE JUD IC E A S TO A L L S TA TE
                                                       IN S URA N C E C O M P A N Y S O L E L Y A S
                                  D efend ants.        S UC C E S S O R-IN -IN TE RE S T TO
                                                       N O RTH B RO O K E X C E S S A N D S URP L US
                                                       IN S URA N C E C O M P A N Y ,FO RM E RL Y
                                                       N O RTH B RO O K IN S URA N C E
                                                       C O M P A N Y P URS UA N T TO
                                                       FE D .R.C IV .P .41


          D efend ant N ational Railroad P assenger C orporation (“A mtrak”
                                                                          ) and C o-D efend ant

   A llstate Insu rance C ompany solely as su ccessor in interestto N orthbrook E x cess and Su rplu s

   Insu rance C ompany,formerly N orthbrook Insu rance C ompany,incorrectly su ed herein as

   A llstate Insu rance C ompany and N orthbrook Insu rance C ompany (“A llstate”
                                                                                ),throu gh their

   u nd ersigned cou nseland pu rsu antto Fed eralRu le of C ivilP roced u re 41,stipu late and agree that

   any and allclaims,inclu d ingany and allclaims,cross-claims,cou nter-claims,and otherclaims,

   between A mtrak and A llstate are d ismissed with preju d ice. W ith regard to the d ismissed

   claims,the parties eachshallbeartheirown respective costs,ex penses,and cou nselfees.



   SO O RD E RE D :_________________________

   D ated :_________________________________
Case 1:14-cv-04717-FB-RLM Document 869 Filed 12/19/18 Page 2 of 2 PageID #: 61256




   A greed to on D ecember19,20 18 by:




   s/                                                  s/
   L awrence A .L evy                                  Rhond aD .O rin
   larry.
        levy@ rivkin. com                              rorin@ and ersonkill. com
   M ichaelKotu la                                     D anielJ .H ealy
   michael.kotu la@ rivkin.com                         d healy@ and ersonkill. com
   A nthony Gambard ella                               Stephen D .P alley
   anthony.gambard ella@ rivkin.
                               com                     spalley@ and ersonkill. com
   Rivkin Rad ler                                      A nd erson Kill,L L P
   926 RX R P laza                                     17 17 P ennsylvaniaA venu e,N W
   Uniond ale,N Y 11556-0926                           W ashington,D C 20 00 6
   (516)357 -30 0 0                                     (20 2)416-650 0

   Attorneys for Allstate Insurance Company            Attorneys for National Railroad Passenger
   solely as successor in interest to Northbrook       Corporation
   Excess and Surplus Insurance Company,
   formerly Northbrook Insurance Company,
   incorrectly sued herein as Allstate Insurance
   Company and Northbrook Insurance Company




                                                   2
